
	
		III
		110th CONGRESS
		1st Session
		S. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. McConnell (for
			 himself and Mr. Reid) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To make effective appointment of the Deputy
		  Senate Legal Counsel.
	
	
		That the appointment of Patricia Mack
			 Bryan, of Virginia, to be Deputy Senate Legal Counsel made by the President pro
			 tempore this day is effective as of January 3, 2007, and the term of service of
			 the appointee shall expire at the end of the One Hundred Eleventh
			 Congress.
		
